UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (AMENDMENT NO. ) Filed by the Registrant o Filed by a Party other than the Registrantx Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 ITEX CORPORATION (Name of Registrant as Specified In Its Charter) PAGIDIPATI FAMILY, LP MPIC FUND I, LP MPIC CANADIAN LP CORNER MARKET CAPITAL MANAGEMENT, INC. CORNER MARKET CAPITAL U.S., INC. CORNER MARKET CAPITAL CORP. SANJEEV PARSAD ALNESH MOHAN DAVID POLONITZA RAHUL PAGIDIPATI SIDD PAGIDIPATI DR. WAYNE JONES RICHARD POLONITZA GRETA POLONITZA G. ANDREW COOKE DR. DEVAIAH PAGIDIPATI DR. RUDRAMA PAGIDIPATI KIRK ANDERSON PAUL W. KIM (Name Of Person(S) Filing Proxy Statement, If Other Than The Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The Committee to Enhance ITEX (the “Committee”), together with the other Participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the 2010 annual meeting of stockholders (the “Annual Meeting”) of ITEX Corporation.The Committee has filed a definitive proxy statement with the SEC with regard to the Annual Meeting. ITEX SHAREHOLDERS: REASONS TO VOTE ONLY THE GOLD PROXY CARD We will return over $5 million to shareholders during calendar 2011, starting with a $1.00 special dividend, followed by at least another $0.38 per share returned to shareholders. ITEX continues to hoard cash – cash which we will return to shareholders. We will list ITEX on a NASDAQ exchange. ITEX is currently listed on the Over the Counter (OTC) Bulletin Board, an exchange that many professional investors do not consider when investing in stocks. Listing on the NASDAQ Stock Market will help to increase the stock’s liquidity, attract investors that would otherwise not invest in a bulletin board stock, and a NASDAQ listing lends a degree of prestige to a stock because it means the company has met that exchange's more rigorous listing standards. We will hire a full-time Chief Financial Officer to work alongside the CEO. ITEX’s current CEO has been the “interim” CFO of ITEX since 2003. A full-time CFO will ensure that the appropriate corporate governance standards are being maintained, while allowing the CEO to focus on growing the company. We have nominated board members who have excellent business reputations and backgrounds: Dr. Wayne Jones – Dr. Jones has experience in growing franchise organizations as CEO of the Pizza Hut Franchise Association, President of KFC Canada, Senior VP or Operations for Arby’s Restaurants, and Vice President of Marketing & Development for Tumbleweeds Restaurants Inc. Dr. Jones is also a Certified Expert Witness in franchising. Sidd Pagidipati – Mr. Pagidipati has vast entrepreneurial experience as a co-founder of Freedom Health, the 3rd largest HMO in Florida and the 7th fastest growing company in 2009 according to Inc. 500. He is also the founder and CEO of Businesschamber.com, an online chamber of commerce. Mr. Pagidipati has also worked as an investment banker with Merrill Lynch and Donaldson, Lufkin & Jenrette. Alnesh Mohan – Mr. Mohan founded Quantum Advisory Partners, a professional services firm that provides accounting, tax, internal audit and consulting services to private and public companies in Canada and the United States, and is currently the Chief Financial Officer of Hudson Resources. Our interests are aligned with yours. As one of the largest shareholders of the firm, we seek to make money with you, having purchased a significant amount of shares over the past two years. Members of ITEX’s current board have not purchased a share of stock in the company since October 2006, with two of ITEX’s three current board members not purchasing a share of stock since September 2003. We urge you to vote the GOLD card and NOT to sign any white proxy card sent to you by ITEX Corporation. Even if you have sent a white proxy card to ITEX Corporation, you have every right to change your vote. You may revoke that proxy and vote FOR our nominees, Dr. Wayne Jones, Sidd Pagidipati, and Alnesh Mohan, by signing, dating, and mailing the enclosed GOLD proxy card in the enclosed postage-paid envelope. Please vote each GOLD proxy card you receive since each account must be voted individually. Remember: Since you will be receiving multiple mailings, only your latest dated proxy counts. To ensure accuracy, please do not delay your vote. If you have any questions on how to vote your shares, please call our proxy solicitor: INVESTORCOM, INC. at (877) 972-0090 E-mail: enhanceitex@investor-com.com * CERTAIN INFORMATION CONCERNING THE PARTICIPANTS The Committee to Enhance ITEX (the "Committee"), together with the other Participants (as defined below), has filed a definitive filing with the Securities and Exchange Commission ("SEC") of a proxy statement and accompanying proxy card to be used to solicit proxies for the election of its slate of director nominees at the 2010 annual meeting of stockholders of ITEX Corporation (the "Company"). THE COMMITTEE STRONGLY ADVISES ALL STOCKHOLDERS OF THE COMPANY TO READ THE PROXY STATEMENT BECAUSE IT CONTAINS IMPORTANT INFORMATION. SUCH PROXY STATEMENT IS AVAILABLE AT NO CHARGE ON THE SEC’S WEBSITE ATHTTP://WWW.SEC.GOV.
